UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7888



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DWIGHT LAMONT HUNTER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-94-111-MU; CA-00-71-3-2-MU)


Submitted:   June 25, 2004                 Decided:   August 3, 2004


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwight Lamont Hunter, Appellant Pro Se. Robert James Conrad, Jr.,
United States Attorney, Douglas Scott Broyles, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dwight Lamont Hunter appeals from the district court’s

denial of his motion filed under Fed. R. Civ. P. 60(b) for relief

from the district court’s prior judgment denying his 28 U.S.C.

§ 2255 (2000) motion to vacate his sentence.   An appeal may not be

taken from the final order in a habeas corpus proceeding unless a

circuit judge or justice issues a certificate of appealability.

See Reid v. Angelone, 369 F.3d 363, 370 (4th Cir. 2004); 28 U.S.C.

§ 2253(c)(1)(2000).   This court will not issue a certificate of

appealability as to claims denied by a district court on procedural

grounds unless the movant can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”     Rose v. Lee, 252

F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S.

473, 484 (2000)).

          We have reviewed the record and determine that Hunter has

not made the requisite showing.    See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003).     Accordingly, we deny a certificate of

appealability and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         DISMISSED



                              - 2 -